Title: To Benjamin Franklin from Deborah Franklin, [21–22 January 1768]
From: Franklin, Deborah
To: Franklin, Benjamin


My Deareste Dear Child.
[Jan. 21–22, 1768.]
yister day I had the pleshuer to reseve yours Dated November the 17 I had not hearde one worde abought you senes the later end of Auguste which was neare five munthes but I shall not dwell on that at this time. You reseded I hope all our letters wrote in September and ocktober and those from Mr. Bache and Salley and mine all so and I thinke you was told that Mr. Bache was gon to Jamako for three or fore munthes.
But I have another afair to write to you a bought poor Debbey has bin verey sorely aflickted indead I donte take pleshure in saying aneything to you that will give you aney uneseynes but I donte thinke I shold due write if I shold not tell you as mabey sumbodey eles shold write and you not heare the write. Debbey has had another Dafter borne laste September abought 8 or 9 weekes befor the Child was borne shee meet with a disaster and Cold not stand or walke or helpe herselef att all and was obliged to keep her Bead all the reste of her time and it was verey hott wather and shee grew verey weake indead. I never expeckted shee wold live or the Child but it plesed god shee did and the Child all so but two owers before the Child was borne her Husband was brought home all moste dead from sum plase in Mareyland well he lay verey ill and it was expeckted to dey everey day and her nurse was Coled a way before shee had gotten strenthe and shee Cote a bad Colde the Child had no milke and all moste kiled the poor littel mother att laste it was put ought as she Cold not due aneything for it and shee lay in Continewal pain scree[m]ing and Creying with what the Dockters Cole a spasmotacol disorder in her head and all her joyntes so bad as to turne her Eyes quite Crucked and to starte them aright and hurte her site threw her in to fitts and disjoynted her eyes so as her Chin fell down on her breste and has deprived her of her senses and shee is so hanted with such dredfull uglay thinges and the imginshon [imagination?] and soon the dockter ses it is a verey bad disorder indead but he is in hopes shee will get the better of it. The nighte be for laste shee was in graite distress Collin on her unkill and sed if he was thair shee shold not be treeted in such a maner. I sat by her and folded her in my armes and told her that I wold take as much Caire of her as thow you was thair and held her for two ower and Salley sat att her feet and wraped them up and had a thing to heet them a way. Att laste shee fell asleep and was yisterday as hapey as we Cold expeckte and still Contineus more hapey I pray god to Contineu it for her one [own] Sake as well as her Childrens it is verey harde on me now more the [than] 60 years old to be in everey stashon. I am fother and mother to owir one [our own] and so I muste be to poor Debbey by inkleynashon and for Credit Sake. I will leve of[f] and go and see her in hopes to tell you better news but be for I go I muste tell thee our Nevfew B Mecom has bin hear 5 or 6 dayes he went a way yisterday. I did not know his buisnes but he semed verey hapey and semed to think he had verey graite prospecktes before him and is in hopes to Convince his friends that he and thay shall be verey hapey before long he had sume Confrense with mr. Kinersly and the Revrd. Dockter Allison I Cante helpe tellin that Dr. Allison has Surprized Beney by tellin him that God in his mersey has maid the rode to Heaven So wide that sume of all Reig [Religious?] profeshons may go to heaven nay it is so wide that thay may go abreste but Ben thinkes he is mistaken and is a verey quere man and donte seme to like him but the Dr. trusted him with 6 or 8 letters to the moste noted men in proper plases. This minet I hear sad news is Cume to town that a Duch man has killed 10 or 14 Indians I will inquire and tell you but this is a dredfull letter [illegible] wrote you the news abought the Indians. This day our poor Mr. Sturgis burys his Childe for he was killed by the fall of a tree the same littel jentleman that admired you so much his Name was Fransis.
This is the third day that poor Debbey has bin better shee still thinkes shee has bin from home [and won’t?] let any body Contrey dickete her. The ocktober Packit is Cume and have a letter from you but I heare that nobodey else has aney I shold a toald you befor that our Mrs. Stephen is marreyed to Mr. Guning Bedfor you know him he is a verey Honeste and a verey good man. The Bills is to go by next Packit thay wold a gon by this but the Cirtifiket is not readey I sed I did not thinke thair was aney a Coshon but it will be readey by that time. Joseph Wharton Sener has been hear as was his son Thomas to day thay send love to you. Salley has wrote the poste waites. The Beens is att N Yorke. I write by the next Packit my love to good Mrs. Stefenson and Dafter and to Salley Franklin to Sir John I shall write to him or Salley will and tell him all the News aboughte the wedings. I donte forget Capt. Orrey. I am your Afeckshonet wife
D Franklin

yisterday ower Mr. Potts is son Joseph was marreyed to Sammey Powels Sister his firste wife was John Morrises Dafter shee deyed in Child bed [she] and thay ladey are one [own] Cusins thay Cold not pass metin so thay Signeyfid thair intenshons att the Staite House dore and was Marreyed by a magreystrat.

